DETAILED ACTION
This action is responsive to the notice of allowance mailed 10/13/2021 in order to correct the examiner’s amendment to show that claim 9 was cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Heisler on 09/29/2021.
The application has been amended as follows: 
Claim 1: A foliage shredder comprises: a housing; a shredding axle; a motor; a stand; a digital timer; a power cord; the housing comprises a lateral wall, a base plate, and a cylindrical compartment; the lateral wall being perimetrically connected around the base plate; the cylindrical compartment being delineated by the lateral wall and the base plate; a lid on an end of the housing opposite the base plate; wherein the housing completely encloses a central shaft and a plurality of shredding members, the lid being openable to access an interior thereof; the lateral wall being rotatably mounted to the stand; a stator of the motor being externally mounted onto the base plate; the shredding axle being concentrically positioned within the cylindrical compartment; the shredding axle being rotatably coupled to a rotor of the motor; the digital timer being externally mounted onto the lateral wall; the motor being electrically connected to the power cord through the digital timer; Amendment, Serial No. 15/934,832, Page 2the shredding axle comprises the central shaft and the plurality of shredding members; the shredding members being flexible; a proximal end of the central shaft being axially coupled with the rotor of the motor; the plurality of shredding members traversing through the central shaft; the plurality of shredding members each extending radially from the central shaft; the plurality of shredding members being positioned at separate locations spaced axially along the central shaft from the proximal end to a distal end of the central shaft; and the housing configured to operate while closed by the lid to shred a batch of foliage while closed;

Claim 9 is cancelled
Claim 10: The foliage shredder as claimed in claim 1 comprises: the base plate comprises a plurality of male attachments; the cylindrical filter comprises a first ring, a second ring, and a mesh cylinder body; the first ring being terminally connected to the mesh cylinder body; the second ring being terminally connected to the mesh cylinder body, opposite of the first ring; and a plurality of female attachments of the first ring being engaged with the plurality of male attachments.
Claim 12: A foliage shredder comprises: a housing; a shredding axle; a motor; a digital timer; the housing comprises a lateral wall, a base plate, and a cylindrical compartment; the lateral wall being perimetrically connected around the base plate; the cylindrical compartment being delineated by the lateral wall and the base plate; a lid on an end of the housing opposite the base plate; wherein the housing completely encloses a central shaft and a plurality of shredding members, the lid being openable to access an interior thereof; a stator of the motor being externally mounted onto the base plate; the shredding axle being positioned within the cylindrical compartment; the shredding axle being rotatably coupled to a rotor of the motor; the motor being electrically connected to the digital timer; the shredding axle comprises the central shaft and the plurality of shredding members; the shredding members being flexible; a proximal end of the central shaft being axially coupled with the rotor of the motor; Amendment, Serial No. 15/934,832, Page 6the plurality of shredding members being positioned at separate locations spaced axially along the central shaft from the proximal end to a distal end of the central shaft; the plurality of shredding members traversing through the central shaft; and the housing configured to operate while closed by the lid to shred a batch of foliage while closed;
the housing further comprises a discharge opening, a flange, and a cylindrical filter; the discharge opening traversing through the lateral wall; the flange being perimetrically connected around a second edge of the lateral wall; the flange being inwardly extended toward the shredding axle; the 
In summary, Examiner proposed amendment incorporates Claim 9 into the independent claims. Claim 9 is canceled and Claim 10 is amended to depend on Claim 1..

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
US4301717A discloses a foliage shredder (col. 3, lines 55-58) comprises: a housing; a shredding axle; a motor; a stand; a digital timer; a power cord; the housing comprises a lateral wall, a base plate, and a cylindrical compartment; the lateral wall being perimetrically connected around the base plate; the cylindrical compartment being delineated by the lateral wall and the base plate; a lid on an end of the housing opposite the base plate; wherein the housing completely encloses a central shaft and a plurality of shredding members, the lid being openable to access an interior thereof; the lateral wall being rotatably mounted to the stand (See Fig. 2); a stator of the motor being externally mounted onto the base plate; the shredding axle being concentrically positioned within the cylindrical compartment; the shredding axle being rotatably coupled to a rotor of the motor; the digital timer being externally mounted onto the lateral wall; the motor being electrically connected to the power cord through the digital timer; Amendment, Serial No. 15/934,832, Page 2the shredding axle comprises the central shaft and the plurality of shredding members (See Fig. 2); the shredding members being flexible; a proximal end of the central shaft being axially coupled with the rotor of the motor (See Fig. 2); and the housing configured to operate while closed by the lid to shred a batch of foliage while closed (col. 3, line 25-55).
US5020309A teaches a plurality of shredding members traversing through the central shaft; the plurality of shredding members each extending radially from the central shaft; the plurality of shredding members being positioned at separate locations spaced axially along the central shaft from the proximal end to a distal end of the central shaft (See Fig. 2B). 
US4301717A in view of US5020309A fail to disclose the housing further comprises a discharge opening, a flange, and a cylindrical filter; the discharge opening traversing through the lateral wall; the flange being perimetrically connected around a second edge of the lateral wall; the flange being inwardly extended toward the shredding axle; the cylindrical filter being concentrically attached to the base plate; and the cylindrical filter being positioned in between the shredding axle and the lateral wall.
No other prior art reference can be combined with US4301717A in view of US5020309A to teach the housing further comprises a discharge opening, a flange, and a cylindrical filter; the discharge opening traversing through the lateral wall; the flange being perimetrically connected around a second edge of the lateral wall; the flange being inwardly extended toward the shredding axle; the cylindrical filter being concentrically attached to the base plate; and the cylindrical filter being positioned in between the shredding axle and the lateral wall without hindsight. This modification to US4301717A in view of US5020309A would alter the purpose of invention of US4301717A wholly.
Therefore, Claim 1 is allowable. 
Claims 2-3, 5-8, 10-11, 15-18 are also allowable as being dependent on allowable Claim 1.
Claim 12 allowed.
The following is an examiner’s statement of reasons for allowance:
US4301717A discloses a foliage shredder (col. 3, lines 55-58) comprises: a housing; a shredding axle; a motor; a digital timer; the housing comprises a lateral wall, a base plate, and a cylindrical compartment (See Fig. 2); the lateral wall being perimetrically connected around the base plate; the cylindrical compartment being delineated by the lateral wall and the base plate; a lid on an end of the housing opposite the base plate; wherein the housing completely encloses a central shaft and a plurality of shredding members, the lid being openable to access an interior thereof (See Fig. 2) (See col. 3, lines 25-58); a stator of the motor being externally mounted onto the base plate; the shredding axle being positioned within the cylindrical compartment; the shredding axle being rotatably coupled to a rotor of the motor; the motor being electrically connected to the digital timer; the shredding axle comprises the central shaft and the plurality of shredding members; the 
US5020309A discloses a plurality of shredding members being positioned at separate locations spaced axially along the central shaft from the proximal end to a distal end of the central shaft; the plurality of shredding members traversing through the central shaft (See Fig. 3).
US4301717A in view of US5020309A fail to disclose the housing further comprises a discharge opening, a flange, and a cylindrical filter; the discharge opening traversing through the lateral wall; the flange being perimetrically connected around a second edge of the lateral wall; the flange being inwardly extended toward the shredding axle; the cylindrical filter being concentrically attached to the base plate; and the cylindrical filter being positioned in between the shredding axle and the lateral wall.
No other prior art reference can be combined with US4301717A in view of US5020309A to teach the housing further comprises a discharge opening, a flange, and a cylindrical filter; the discharge opening traversing through the lateral wall; the flange being perimetrically connected around a second edge of the lateral wall; the flange being inwardly extended toward the shredding axle; the cylindrical filter being concentrically attached to the base plate; and the cylindrical filter being positioned in between the shredding axle and the lateral wall without hindsight. This modification to US4301717A in view of US5020309A would alter the purpose of invention of US4301717A wholly.
Therefore, Claim 12 is allowable. 
Claims 13, 20-21 are also allowable as being dependent on allowable Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725